NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



WILLIE BELL, DOC #097448,        )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D18-3738
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 12, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Bruce E. Kyle, Judge.

Willie Bell, pro se.



PER CURIAM.


              Affirmed.



LaROSE, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.